Citation Nr: 1236324	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed in response to the denial of a claim for service connection for the cause of the Veteran's death.  

2.  Whether the appellant's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

The Appellant, a friend (R.E.), and two daughters (T.W. and S.W.)


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946.  He died in September 2007 and the appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from determinations made by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A September 2008 decision denied entitlement to nonservice-connected pension benefits on the basis her countable income exceeds the annual limit allowed.  In an August 2009 notification letter, the RO informed the appellant that she had not filed a timely NOD to the May 2008 rating decision denying her claim for service connection for the cause of the Veteran's death.  

As support for her claim, the appellant testified at a videoconference hearing in September 2012 before the undersigned Veterans Law Judge of the Board.  

The Board also notes the appellant raised the issue of whether there is clear and unmistakable error in the May 2008 denial of her claim for service connection for cause of the Veteran's death, and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  In a June 2012 rating decision, the RO adjudicated these issues.  The appellant submitted a statement that same month, but it is unclear whether she is disagreeing with the RO's denial of these claims.  Therefore, the RO should send the appellant a letter requesting clarification of whether her June 2012 statement was intended to be a NOD to the June 2012 rating decision.  Regulations provide that, if within one year of mailing an adverse decision, the agency of original jurisdiction (AOJ) receives a written communication from the appellant expressing dissatisfaction or disagreement with the adverse decision, but cannot clearly identify whether this communication is expressing an intent to appeal, then the AOJ is to contact the claimant and request clarification as to the claimant's intent.  See 38 C.F.R. § 19.26 (2011).  As such, because the appellant's intent is unclear in this case, the RO should contact her and request clarification as to whether she intended to appeal the June 2012 decision.  

Additionally, in a July 2009 statement, the appellant raised the issue of entitlement to reimbursement for the Veteran's medical expenses prior to his death.  In August 2009, the RO notified the appellant her claim of entitlement to reimbursement for medical expenses would be forwarded to the Puget Sound Medical Center, there is no indication this has been done.  The appellant has also submitted statements indicating an intent to reopen her claim for service connection for the cause of the Veteran's death.  Therefore, since these issues have been raised by the record, but have not been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this case, the Board is addressing the issue of whether the appellant filed a timely NOD to the denial of the claim for entitlement to service connection for cause of the Veteran's death.  However, the issue of whether her countable income exceeds the annual limit for receipt of nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  By letter dated May 22, 2008, the appellant was notified of this decision and of her appellate rights.  

2.  The first evidence of record to indicate any disagreement on behalf of the appellant with the denial of this claim was received in August 2009, more than one year after she was provided notice of the May 2008 rating decision.  


CONCLUSION OF LAW

The appellant failed to submit a timely NOD with the May 2008 rating decision as to the issue of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. §§ 5107(a), 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable to the appellant's claim regarding the timeliness of the NOD submitted for the May 2008 rating decision.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

The facts regarding this claim are not in substantial dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to this issue on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome, and no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at her hearing before the Board in September 2012, the Veterans Law indicated that the claims folder showed that the notice of disagreement was received in August 2009, more than one year after notice of the May 2008 rating decision, and asked the appellant if she had submitted a notice of disagreement (NOD) prior to that time.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Timeliness of NOD

Governing Law and Regulations

Appellate review of a RO decision is initiated by the filing of a timely NOD and completed by a Substantive Appeal after a SOC is furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).

A NOD must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 20.302(a) (2011).  If a NOD is not filed within the one year time period, the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

A NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the NOD must make that clear.  See 38 C.F.R. § 20.201 (2011).

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105 (West 2002); see also Roy v. Brown, 5 Vet. App. 554 (1993).

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction).

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

In Marsh v. West, supra, the Court held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions.

In this case, the appellant has been amply informed of the necessity of filing a NOD.  The Board observes that the appellant was informed of her right to appeal the RO's rating decision in a VA Form 4107 ("Your Rights to Appeal Our Decision"), which was mailed to her with the May 2008 rating decision.  The RO issued a decision in August 2009 informing the appellant that her NOD with the May 2008 ratting decision was not timely.  She has perfected an appeal of the August 2009 decision.

The appellant was also provided detailed notice of her right to present evidence and testimony at a hearing regarding the question of the NOD.  As noted above, the appellant was afforded a personal hearing before the undersigned VLJ in September 2012.

Thus, the Board finds that the appellant was provided clear and ample notice of the need for filing a timely NOD and was provided an opportunity to present evidence and argument regarding her failure to submit a timely NOD.

Analysis 

The appellant contends that the NOD filed in August 2009 was intended to appeal the issue of entitlement to service connection for cause of the Veteran's death, decided in the May 2008 rating decision. 

Although cognizant of the fact that it must liberally construe statements from claimants, (see EF v. Derwinski, 1 Vet. App. 324, 326 (1991)), for reasons stated in greater detail below the Board finds that the appellant's August 2009 NOD was correctly interpreted by the RO as being untimely.  In the absence of a duly perfected appeal, the Board lacks jurisdiction to consider the appellant's claim and it must be dismissed.

In October 2007, the appellant filed a claim of entitlement to service connection for cause of the Veteran's death.  In May 2008, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  By letter dated May 22, 2008, she was notified of this decision and of her appellate rights.  In August 2009, she submitted a statement disagreeing with the denial of her claim.  The appellant testified in September 2012 that she submitted a NOD earlier than the August 2009 statement.  And the Board sees she filed a NOD in response to her claim for nonservice-connected pension in July 2009, but it does not also appear to encompass the claim of entitlement to service connection for cause of the Veteran's death.  The RO sent a clarification letter, in compliance with 38 C.F.R. § 19.26, as to what issues the appellant was contesting.  She responded with her statement in August 2009.  

The filing of the August 2009 statement exceeded the one-year period following notification of the May 2008 rating decision, i.e., May 22, 2008.  See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 20.302(a) (2011).  The Board notes that the appellant argues she submitted an earlier NOD.  However, the only other document in the claims file that may be construed as a NOD is the July 2009 NOD for the denial of nonservice-connected pension.  Nevertheless, regardless of whether the July 2009 statement also referred to her May 2008 denial of entitlement to service connection for cause of the Veteran's death, it was still filed outside of the statutorily prescribed guidelines for timely filling a notice of disagreement.  Id. 

The Board has thoroughly reviewed the record and finds that there is no other document which could be interpreted as a timely NOD as to the issue of entitlement to service connection for cause of the Veteran's death.  As discussed above, a NOD must specifically express dissatisfaction or disagreement with a particular adjudicative determination and a desire to contest the result, and, here, there is simply no evidence in the claims file to show she filed a NOD earlier than the July and/or August 2009 statement.  See 38 C.F.R. § 20.201 (2011).

In sum, for the reasons and bases expressed above, the Board finds that a timely NOD was not received as to the denial of entitlement to service connection for cause of the Veteran's death.  

If there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see Rowell v. Principi, 4 Vet. App. 9 (1993).  As the appellant did not timely file a NOD with respect to the May 2008 rating decision as to the denial of entitlement to service connection for cause of the Veteran's death, the Board lacks jurisdiction to adjudicate the issue on the merits.  Her appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.302 (2011).


ORDER

The appeal of the May 2008 rating decision as to the denial of entitlement to service connection for cause of the Veteran's death is dismissed.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.

Specifically, the Board notes the record contains insufficient information regarding income levels for a determination as to eligibility for nonservice-connected (NSC) pension.  The Board can draw no conclusions or infer minimum income levels prospectively.  Remand is required for development to obtain updated income information.

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to the surviving spouse of Veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12- month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the appellant's countable annual income.  "Annual income" includes the appellant's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the appellant's in her custody or to whose support the appellant is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by an appellant for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g). 

Here, the Board notes the appellant submitted two medical expense reports, dated in March 2008 and October 2009, referring only to the year 2007.  However, during her September 2012 videoconference hearing, she testified that her medical expenses have increased due to her health.  She also testified that she has a retirement fund, and is receiving Social Security disability income due to her age, and the Veteran's Social Security income.  Therefore, additional development is required to determine the appellant's income prior to a decision of this issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should be afforded the opportunity to submit new income and expense reports.  She should be asked to provide income and net worth information, including the amount of any unreimbursed medical expenses, for each year from 2007 to the present time  

2.  After undertaking any additional development deemed appropriate, readjudicate the pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DiLorenzo
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


